Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.259 Page 1 of 17




    1
    2
    3
    4
    5
    6
    7
                         IN THE UNITED STATES DISTRICT COURT FOR
    8
    9                           SOUTHERN DISTRICT OF CALIFORNIA
   10
   11 KARLA Y. SOUSA, on behalf of               Case No. 3:19-cv-02142 – JLS-BLM
      herself and all others similarly
   12 situated,
                                                 CLASS ACTION
   13                         Plaintiff,
                                                 ORDER GRANTING JOINT
   14           v.                               MOTION FOR PROTECTIVE
   15 7- Eleven, Inc.,
                                                 ORDER

   16                                            [ECF No. 24]
                             Defendant.
   17           Pursuant to the Court’s Order dated November 16, 2020, the Parties have
   18 met and conferred and hereby jointly request entry of this Proposed Protective
   19 Order by the Court.
   20 1.        PURPOSES AND LIMITATIONS
   21           Disclosure and discovery activity in this action are likely to involve
   22 production of confidential, proprietary, or private information for which special
   23 protection from public disclosure and from use for any purpose other than
   24 prosecuting this litigation may be warranted. Accordingly, the parties hereby
   25 stipulate to and petition the Court to enter the following Stipulated Protective
   26 Order. The parties acknowledge that this Order does not confer blanket protections
   27 on all disclosures or responses to discovery and that the protection it affords from
   28
        Joint [Proposed] Protective Order                           No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.260 Page 2 of 17




    1 public disclosure and use extends only to the limited information or items that are
    2 entitled to confidential treatment under the applicable legal principles. The Parties
    3 understand that nothing in this Stipulated Protective Order changes, amends, or
    4 circumvents any court rule or local rule.
    5           2.        DEFINITIONS
    6           2.1      Challenging Party: a Party or Non-Party that challenges the
    7 designation of information or items under this Order.
    8           2.2      “CONFIDENTIAL” Information or Items: information (regardless
    9 of how it is generated, stored or maintained) or tangible things that qualify for
   10 protection under Federal Rule of Civil Procedure 26(c).
   11           2.3      Counsel (without qualifier): Outside Counsel of Record and House
   12 Counsel (as well as their support staff).
   13           2.4      Designating Party: a Party or Non-Party that designates information
   14 or items that it produces in disclosures or in responses to discovery as
   15 “CONFIDENTIAL.”
   16           2.5      Disclosure or Discovery Material: all items or information,
   17 regardless of the medium or manner in which it is generated, stored, or maintained
   18 (including, among other things, testimony, transcripts, and tangible things), that are
   19 produced or generated in disclosures or responses to discovery in this matter.
   20           2.6      Expert: a person with specialized knowledge or experience in a
   21 matter pertinent to the litigation who has been retained by a Party or its counsel to
   22 serve as an expert witness or as a consultant in this action.
   23           2.7      House Counsel: attorneys who are employees of a party to this
   24 action. House Counsel does not include Outside Counsel of Record or any other
   25 outside counsel.
   26           2.8      Non-Party: any natural person, partnership, corporation, association,
   27 or other legal entity not named as a Party to this action.
   28           2.09 Outside Counsel of Record: attorneys who are not employees of a
        Joint [Proposed] Protective Order           2                   No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.261 Page 3 of 17




    1 party to this action but are retained to represent or advise a party to this action and
    2 have appeared in this action on behalf of that party or are affiliated with a law firm
    3 which has appeared on behalf of that party.
    4           2.10 Party: any party to this action, including all of its officers, directors,
    5 employees, consultants, retained experts, and Outside Counsel of Record (and their
    6 support staffs).
    7           2.11 Producing Party: a Party or Non-Party that produces Disclosure or
    8 Discovery Material in this action.
    9           2.12 Professional Vendors: persons or entities that provide litigation
   10 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   11 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   12 and their employees and subcontractors.
   13           2.13 Protected Material: any Disclosure or Discovery Material that is
   14 designated as “CONFIDENTIAL.”
   15           2.14 Receiving Party: a Party that receives Disclosure or Discovery
   16 Material from, e.g., a Producing Party.
   17 3.        SCOPE
   18           The protections conferred by this Stipulation and Order cover not only
   19 Protected Material (as defined above), but also (1) any information copied or
   20 extracted from Protected Material; (2) all copies, excerpts, summaries, or
   21 compilations of Protected Material; and (3) any testimony, conversations, or
   22 presentations by Parties or their Counsel that might reveal Protected Material.
   23 However, the protections conferred by this Stipulation and Order do not cover the
   24 following information: (a) any information that is in the public domain at the time
   25 of disclosure to a Receiving Party or becomes part of the public domain after its
   26 disclosure to a Receiving Party as a result of publication not involving a violation
   27 of this Order, including becoming part of the public record through trial or
   28 otherwise; and (b) any information known to the Receiving Party prior to the
        Joint [Proposed] Protective Order          3                    No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.262 Page 4 of 17




    1 disclosure or obtained by the Receiving Party after the disclosure from a source
    2 who obtained the information lawfully and under no obligation of confidentiality to
    3 the Designating Party. Any use of Protected Material at trial shall be governed by a
    4 separate agreement or order.
    5 4.        DURATION
    6           Even after final disposition of this litigation, the confidentiality obligations
    7 imposed by this Order shall remain in effect until a Designating Party agrees
    8 otherwise in writing or a Court Order otherwise directs. Final disposition shall be
    9 deemed to be the later of (1) dismissal of all claims and defenses in this action,
   10 with or without prejudice; and (2) final judgment herein after the completion and
   11 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
   12 including the time limits for filing any motions or applications for extension of
   13 time pursuant to applicable law.
   14           Continuing Jurisdiction: The Court shall retain jurisdiction for a period of
   15 one (1) year after the conclusion of this action to enforce the terms of the
   16 Protective Order.
   17 5.        DESIGNATING PROTECTED MATERIAL
   18           5.1      Exercise of Restraint and Care in Designating Material for
   19 Protection. Each Party or Non-Party that designates information or items for
   20 protection under this Order must take care to limit any such designation to specific
   21 material that qualifies under the appropriate standards. The Designating Party must
   22 designate for protection only those parts of material, documents, items, or oral or
   23 written communications that qualify – so that other portions of the material,
   24 documents, items, or communications for which protection is not warranted are not
   25 swept unjustifiably within the ambit of this Order.
   26           Mass, indiscriminate, or routinized designations are prohibited.
   27           If it comes to a Designating Party’s attention that information or items that it
   28 designated for protection do not qualify for protection, that Designating Party must
        Joint [Proposed] Protective Order           4                    No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.263 Page 5 of 17




    1 promptly notify all other Parties that it is withdrawing the mistaken designation.
    2           5.2      Manner and Timing of Designations. Except as otherwise provided
    3 in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    4 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    5 under this Order must be clearly so designated before the material is disclosed or
    6 produced.
    7           Designation in conformity with this Order requires:
    8           (a)      for information in documentary form (e.g., paper or electronic
    9 documents, but excluding transcripts of depositions or other pretrial or trial
   10 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to
   11 each page that contains protected material. If only a portion or portions of the
   12 material on a page qualifies for protection, the Producing Party also must clearly
   13 identify the protected portion(s) (e.g., by making appropriate markings in the
   14 margins).
   15           A Party or Non-Party that makes original documents or materials available
   16 for inspection need not designate them for protection until after the inspecting
   17 Party has indicated which material it would like copied and produced. During the
   18 inspection and before the designation, all of the material made available for
   19 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
   20 identified the documents it wants copied and produced, the Producing Party must
   21 determine which documents, or portions thereof, qualify for protection under this
   22 Order. Then, before producing the specified documents, the Producing Party must
   23 affix the “CONFIDENTIAL” legend to each page that contains Protected Material.
   24 If only a portion or portions of the material on a page qualifies for protection, the
   25 Producing Party also must clearly identify the protected portion(s) (e.g., by making
   26 appropriate markings in the margins).
   27           (b)      for testimony given in deposition, the Designating Party shall have 21
   28 days following receipt of the deposition transcript to designate portions of the
        Joint [Proposed] Protective Order            5                   No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.264 Page 6 of 17




    1 deposition testimony, including referenced exhibits, as Protected Material; for
    2 testimony given in other pretrial or trial proceedings, that the Designating Party
    3 identify on the record, before the close of the hearing or other proceeding, all
    4 Protected Material.
    5           (c)      for information produced in some form other than documentary and
    6 for any other tangible items, that the Producing Party affix in a prominent place on
    7 the exterior of the container or containers in which the information or item is
    8 stored the legend “CONFIDENTIAL.” If only a portion or portions of the
    9 information or item warrant protection, the Producing Party, to the extent
   10 practicable, shall identify the protected portion(s).
   11           5.3      Inadvertent Failures to Designate. If timely corrected, an
   12 inadvertent failure to designate qualified information or items does not, standing
   13 alone, waive the Designating Party’s right to secure protection under this Order for
   14 such material. Upon timely correction of a designation, the Receiving Party must
   15 make reasonable efforts to assure that the material is treated in accordance with the
   16 provisions of this Order.
   17 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
   18           6.1      Timing of Challenges. Any Party or Non-Party may challenge a
   19 designation of confidentiality at any time. Unless a prompt challenge to a
   20 Designating Party’s confidentiality designation is necessary to avoid foreseeable,
   21 substantial unfairness, unnecessary economic burdens, or a significant disruption
   22 or delay of the litigation, a Party does not waive its right to challenge a
   23 confidentiality designation by electing not to mount a challenge promptly after the
   24 original designation is disclosed.
   25           6.2      Meet and Confer. The Challenging Party shall initiate the dispute
   26 resolution process by providing written notice of each designation it is challenging
   27 and describing the basis for each challenge. To avoid ambiguity as to whether a
   28 challenge has been made, the written notice must recite that the challenge to
        Joint [Proposed] Protective Order          6                 No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.265 Page 7 of 17




    1 confidentiality is being made in accordance with this specific paragraph of the
    2 Protective Order. The parties shall attempt to resolve each challenge in good faith
    3 and must begin the process by conferring directly (in voice to voice dialogue; other
    4 forms of communication are not sufficient) within 14 days of the date of service of
    5 notice. In conferring, the Challenging Party must explain the basis for its belief that
    6 the confidentiality designation was not proper and must give the Designating Party
    7 an opportunity to review the designated material, to reconsider the circumstances,
    8 and, if no change in designation is offered, to explain the basis for the chosen
    9 designation. A Challenging Party may proceed to the next stage of the challenge
   10 process only if it has engaged in this meet and confer process first or establishes
   11 that the Designating Party is unwilling to participate in the meet and confer process
   12 in a timely manner.
   13           6.3      Judicial Intervention. If the Parties cannot resolve a challenge
   14 without Court intervention, the Designating Party shall file and serve a motion to
   15 retain confidentiality within 21 days of the initial notice of challenge or within 14
   16 days of the parties agreeing that the meet and confer process will not resolve their
   17 dispute, whichever is earlier. Each such motion must be accompanied by a
   18 competent declaration affirming that the movant has complied with the meet and
   19 confer requirements imposed in the preceding paragraph. Failure by the
   20 Designating Party to make such a motion including the required declaration within
   21 21 days (or 14 days, if applicable) shall automatically waive the confidentiality
   22 designation for each challenged designation. In addition, the Challenging Party
   23 may file a motion challenging a confidentiality designation at any time if there is
   24 good cause for doing so, including a challenge to the designation of a deposition
   25 transcript or any portions thereof. Any motion brought pursuant to this provision
   26 must be accompanied by a competent declaration affirming that the movant has
   27 complied with the meet and confer requirements imposed by the preceding
   28 paragraph.
        Joint [Proposed] Protective Order         7                   No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.266 Page 8 of 17




    1           The burden of persuasion in any such challenge proceeding shall be on the
    2 Designating Party. Frivolous challenges, and those made for an improper purpose
    3 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
    4 expose the Challenging Party to sanctions. Unless the Designating Party has
    5 waived the confidentiality designation by failing to file a motion to retain
    6 confidentiality as described above, all parties shall continue to afford the material
    7 in question the level of protection to which it is entitled under the Producing
    8 Party’s designation until the Court rules on the challenge.
    9 7.        ACCESS TO AND USE OF PROTECTED MATERIAL
   10           7.1      Basic Principles. A Receiving Party may use Protected Material that
   11 is disclosed or produced by another Party or by a Non-Party in connection with this
   12 case only for prosecuting, defending, or attempting to settle this litigation. Such
   13 Protected Material may be disclosed only to the categories of persons and under
   14 the conditions described in this Order. When the litigation has been terminated, a
   15 Receiving Party must comply with the provisions of section 13 below (FINAL
   16 DISPOSITION).
   17           Protected Material must be stored and maintained by a Receiving Party at a
   18 location and in a secure manner that ensures that access is limited to the persons
   19 authorized under this Order.
   20           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   21 otherwise ordered by the Court or permitted in writing by the Designating Party, a
   22 Receiving          Party       may    disclose   any   information   or   item    designated
   23 “CONFIDENTIAL” only to:
   24           (a)      Parties and their Counsel;
   25           (b)      the Receiving Party’s Outside Counsel of Record in this action, as well
   26 as employees of said Outside Counsel of Record to whom it is reasonably
   27 necessary to disclose the information for this litigation and who have signed the
   28 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
        Joint [Proposed] Protective Order               8                  No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.267 Page 9 of 17




    1 A;
    2           (c)      the officers, directors, and employees (including House Counsel) of
    3 the Receiving Party to whom disclosure is reasonably necessary for this litigation
    4 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
    5 A);
    6           (d)      Experts (as defined in this Order) of the Receiving Party to whom
    7 disclosure is reasonably necessary for this litigation and who have signed the
    8 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    9           (e)      the Court and its personnel;
   10           (f)      Court reporters and their staff, professional jury or trial consultants,
   11 mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
   12 for this litigation and who have signed the “Acknowledgment and Agreement to
   13 Be Bound” (Exhibit A);
   14           (f)      during their depositions, witnesses in the action to whom disclosure is
   15 reasonably necessary and who have signed the “Acknowledgment and Agreement
   16 to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
   17 ordered by the Court. Pages of transcribed deposition testimony or exhibits to
   18 depositions that reveal Protected Material must be separately bound by the court
   19 reporter and may not be disclosed to anyone except as permitted under this
   20 Stipulated Protective Order.
   21           (g)      the author or recipient of a document containing the information or a
   22 custodian or other person who otherwise possessed or knew the information.
   23 8.        PROTECTED                   MATERIAL        SUBPOENAED      OR       ORDERED
   24 PRODUCED IN OTHER LITIGATION
   25           If a Party is served with a subpoena or a Court Order issued in other
   26 litigation that compels disclosure of any information or items designated in this
   27 action as “CONFIDENTIAL,” that Party must:
   28           (a)      promptly notify in writing the Designating Party. Such notification
        Joint [Proposed] Protective Order               9                 No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.268 Page 10 of 17




     1 shall include a copy of the subpoena or Court Order;
     2           (b)      promptly notify in writing the party who caused the subpoena or order
     3 to issue in the other litigation that some or all of the material covered by the
     4 subpoena or order is subject to this Protective Order. Such notification shall
     5 include a copy of this Stipulated Protective Order; and
     6           (c)      cooperate with respect to all reasonable procedures sought to be
     7 pursued by the Designating Party whose Protected Material may be affected.
     8           If the Designating Party timely seeks a protective order, the Party served
     9 with the subpoena or Court Order shall not produce any information designated in
    10 this action as “CONFIDENTIAL” before a determination by the Court from which
    11 the subpoena or order issued, unless the Party has obtained the Designating Party’s
    12 permission. The Designating Party shall bear the burden and expense of seeking
    13 protection in that Court of its confidential material – and nothing in these
    14 provisions should be construed as authorizing or encouraging a Receiving Party in
    15 this action to disobey a lawful directive from another Court.
    16 9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    17 PRODUCED IN THIS LITIGATION
    18           (a)      The terms of this Order are applicable to information produced by a
    19 Non-Party in this action and designated as “CONFIDENTIAL.” Such information
    20 produced by Non-Parties in connection with this litigation is protected by the
    21 remedies and relief provided by this Order. The protections in this Order are
    22 permissive: nothing in these provisions should be construed as prohibiting a Non-
    23 Party from seeking additional protections, from asserting that this Order does not
    24 provide sufficient protection, and/or from asserting that information is not relevant
    25 or otherwise not discoverable.
    26           (b)      In the event that a Party is required, by a valid discovery request, to
    27 produce a Non-Party’s confidential information in its possession, and the Party is
    28 subject to an agreement with the Non-Party not to produce the Non-Party’s
         Joint [Proposed] Protective Order            10                  No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.269 Page 11 of 17




     1 confidential information, then the Party shall:
     2           1.       promptly notify in writing the Requesting Party and the Non-Party
     3 that some or all of the information requested is subject to a confidentiality
     4 agreement with a Non-Party;
     5           2.       promptly provide the Non-Party with a copy of the Stipulated
     6 Protective Order in this litigation, the relevant discovery request(s), and a
     7 reasonably specific description of the information requested; and
     8           3.       make the information requested available for inspection by the Non-
     9 Party.
    10           (c)      If the Non-Party fails to object or seek a protective order from this
    11 Court within 14 days of receiving the notice and accompanying information, the
    12 Receiving Party may produce the Non-Party’s confidential information responsive
    13 to the discovery request. If the Non-Party timely seeks a protective order, the
    14 Receiving Party shall not produce any information in its possession or control that
    15 is subject to the confidentiality agreement with the Non-Party before a
    16 determination by the Court. The purpose of this provision is to alert the interested
    17 parties to the existence of confidentiality rights of a Non-Party and to afford the
    18 Non-Party an opportunity to protect its confidentiality interests in this Court.
    19 Absent a Court Order to the contrary, the Non-Party shall bear the burden and
    20 expense of seeking protection in this Court of its Protected Material.
    21 10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    22           If a Receiving Party learns that, by inadvertence or otherwise, it has
    23 disclosed Protected Material to any person or in any circumstance not authorized
    24 under this Stipulated Protective Order, the Receiving Party must immediately (a)
    25 notify in writing the Designating Party of the unauthorized disclosures, (b) use its
    26 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
    27 the person or persons to whom unauthorized disclosures were made of all the terms
    28 of this Order, and (d) request such person or persons to execute the
         Joint [Proposed] Protective Order           11                  No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.270 Page 12 of 17




     1 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
     2 A.
     3 11.       INADVERTENT                 PRODUCTION      OF    PRIVILEGED                 OR
     4 OTHERWISE PROTECTED MATERIAL
     5           When a Producing Party gives notice to Receiving Parties that certain
     6 inadvertently produced material is subject to a claim of privilege or other
     7 protection, the obligations of the Receiving Parties are those set forth in Federal
     8 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
     9 whatever procedure may be established in an e-discovery order that provides for
    10 production without prior privilege review. Pursuant to Federal Rule of Evidence
    11 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
    12 of a communication or information covered by the attorney-client privilege or
    13 work product protection, the parties may incorporate their agreement in the
    14 stipulated protective order submitted to the Court.
    15 12.       MISCELLANOUS
    16           12.1 Right to Further Relief. Nothing in this Order abridges the right of
    17 any person to seek its modification by the Court in the future.
    18           12.2 Right to Assert Other Objections. By stipulating to the entry of this
    19 Protective Order no Party waives any right it otherwise would have to object to
    20 disclosing or producing any information or item on any ground not addressed in
    21 this Stipulated Protective Order. In particular, neither the Parties nor Non-Parties
    22 waive any objection with respect to the right to privacy of Non-Parties nor do the
    23 Parties waive the right to challenge any objection on privacy or other grounds.
    24 Similarly, no Party waives any right to object on any ground to use in evidence of
    25 any of the material covered by this Protective Order.
    26           12.3 Filing Protected Material.
    27           A. Filing Under Seal. Before any materials produced in discovery, answers

    28 to interrogatories, responses to requests for admissions, deposition transcripts, or
         Joint [Proposed] Protective Order         12                    No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.271 Page 13 of 17




     1 other documents which are designated as Confidential Information are filed with
     2 the Court for any purpose, the party seeking to file such material must seek
     3 permission of the Court to file the material under seal. No document may be filed
     4 under seal, i.e., closed to inspection by the public except pursuant to a Court order
     5 that authorizes the sealing of the particular document, or portions of it. A sealing
     6 order may issue only upon a showing that the information is privileged or
     7 protectable under the law. The request must be narrowly tailored to seek sealing
     8 only of the confidential or privileged material. To file a document under seal, the
     9 parties must comply with the procedures explained in Section 2.j of the Electronic
    10 Case Filing Administrative Policies and Procedures Manual for the United States
    11 District Court for the Southern District of California and Civil Local Rule 79.2. In
    12
         addition, in accordance with Judge Major's preferences, a party must file a ‘public’
    13
         version of any document that it seeks to file under seal. In the public version, the
    14
         party may redact only that information that is deemed ‘Confidential.’ The party
    15
         should file the redacted document(s) simultaneously with a joint motion or ex parte
    16
         application requesting that the confidential portions of the document(s) be filed
    17
         under seal and setting forth good cause for the request.”
    18
                 B.       Modification of the Protective Order by the Court. The Court may
    19
         modify the terms and conditions of the Order for good cause, or in the interest of
    20
    21
         justice, or on its own order at any time during these proceedings.

    22           C.     No document shall be filed under seal unless counsel secures a court

    23 order allowing the filing of a document under seal. An application to file a
    24 document under seal shall be served on opposing counsel, and on the person or
    25 entity that has custody and control of the document, if different from opposing
    26 counsel. If opposing counsel, or the person or entity who has custody and control
    27 of the document, wishes to oppose the application, he/she must contact the
    28
         Joint [Proposed] Protective Order         13                  No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.272 Page 14 of 17




     1 chambers of the judge who will rule on the application, to notify the judge’s staff
     2 that an opposition to the application will be filed.
     3           Similarly, if a party other than the Designating Party seeks to file Protected
     4 Material and the Designating Party wishes to support an application, the
     5 Designating Party must contact the Court's chambers to notify the judge’s staff that
     6 a response in support of the application will be filed.
     7           In accordance with A and B above, if the Court grants an application to file a
     8 document under seal, a redacted version of the document shall be filed in the
     9 public record via ECF. If the Court denies an application to file a document under
    10 seal, the Receiving Party may file the Protected Material in the public record
    11 (unless otherwise ordered by the Court).
    12
                 D. Any party that reasonably believes that a filing or disclosure it intends to
    13
         make in a proceeding before the Court will contain Protected Material belonging to
    14
         another party shall inform the Designating Party of the content and Bates-numbers
    15
         of the Protected Material it intends to file or disclose at least two (2) business days
    16
         before the filing to provide an opportunity for the Designating Party to agree to
    17
         disclosure or filing of the Protected Material in redacted or unredacted form and to
    18
         avoid filing unnecessary applications to file a document under seal where
    19
         agreement can be reached. If agreement is reached, the party disclosing the
    20
    21
         Protected Material shall inform the Court of the agreement at time of its filing or

    22 disclosure.
    23           E.      In the event agreement cannot be reached, any papers or material
    24 attached to a Receiving Party’s application to file under seal shall be deemed
    25 timely filed with respect to any substantive deadline that applies to such material
    26 when the Receiving Party files its application prior to such deadline.
    27           13.      FINAL DISPOSITION.
    28
         Joint [Proposed] Protective Order          14                   No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.273 Page 15 of 17




     1           Within 60 days after the final disposition of this action, as defined in
     2 paragraph 4, each Receiving Party must return all Protected Material to the
     3 Producing Party or destroy such material. As used in this subdivision, “all
     4 Protected Material” includes all copies, abstracts, compilations, summaries, and
     5 any other format reproducing or capturing any of the Protected Material. Whether
     6 the Protected Material is returned or destroyed, the Receiving Party must submit a
     7 written certification to the Producing Party (and, if not the same person or entity, to
     8 the Designating Party) by the 60 day deadline that (1) identifies (by category,
     9 where appropriate) all the Protected Material that was returned or destroyed and
    10 (2) affirms that the Receiving Party has not retained any copies, abstracts,
    11 compilations, summaries or any other format reproducing or capturing any of the
    12 Protected Material. Notwithstanding this provision, Counsel are entitled to retain
    13 an archival copy of all pleadings, motion papers, trial, deposition, and hearing
    14 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
    15 reports, attorney work product, and consultant and expert work product, even if
    16 such materials contain Protected Material. Any such archival copies that contain or
    17 constitute Protected Material remain subject to this Protective Order as set forth in
    18 Section 4 (DURATION).
    19           Furthermore, within 60 days after the final disposition of this action, as
    20 defined in paragraph 4, the parties shall move ex parte for an order authorizing the
    21 Court to destroy all Confidential and Attorneys’ Eyes Only Material in the Court’s
    22 possession.
    23 / / /
    24 / / /
    25 / / /
    26 / / /
    27 / / /
    28 / / /
         Joint [Proposed] Protective Order        15                   No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.274 Page 16 of 17




     1           14.      Modification of the Protective Order by the Court.
     2           The Court may modify the terms and conditions of this Protective Order for
     3 good cause, or in the interest of justice, or on its own order at any time in these
     4 proceedings.
     5
     6           SO STIPULATED.
     7
     8           LAW OFFICES OF DOUGLAS J. CAMPION, APC
     9           s/ Douglas J. Campion
    10           Attorneys for Plaintiff
    11
    12           SEYFARTH SHAW LLP
    13           s/ Joshua Salinas
    14
    15           WINSTON & STRAWN LLP
    16           s/ Daniel M. Blouin (admitted pro hac vice)
    17           Attorneys for Defendant
    18
    19
                 IT IS SO ORDERED.
    20
    21 Dated: 1/27/2021
    22
    23
    24
    25
    26
    27
    28
         Joint [Proposed] Protective Order         16                  No. 3:19-cv-02142-JLS(BLM)
Case 3:19-cv-02142-JLS-BLM Document 26 Filed 01/27/21 PageID.275 Page 17 of 17



                                               EXHIBIT A
     1
                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     2
                 I,                              [print or type full name],
     3
         of                                                            [print or type full
     4
         address], declare under penalty of perjury that I have read in its entirety and
     5
         understand the Stipulated Protective Order that was issued by the United States
     6
         District Court for the Southern District of California on [date] in the case of Karla
     7
         Y. Sousa, on behalf of herself and all others similarly situated, v. 7-Eleven, Inc.
     8
         No. 3:19-cv-02142-JLS (BLM). I agree to comply with and to be bound by all the
     9
         terms of this Stipulated Protective Order and I understand and acknowledge that
    10
         failure to so comply could expose me to sanctions and punishment in the nature of
    11
         contempt. I solemnly promise that I will not disclose in any manner any
    12
         information or item that is subject to this Stipulated Protective Order to any person
    13
         or entity except in strict compliance with the provisions of this Order.
    14
                 I further agree to submit to the jurisdiction of the United States District
    15
         Court for the Southern District of California for the purpose of enforcing the terms
    16
         of this Stipulated Protective Order, even if such enforcement proceedings occur
    17
         after termination of this action.
    18
                 I hereby appoint                                             [print or type full
    19
         name], of                                                            [print or type full
    20
         address and telephone number] as my California agent for service of process in
    21
         connection with this action or any proceedings related to enforcement of this
    22
         Stipulated Protective Order.
    23
         Date: _________________________________
    24
         City and State where sworn and signed: _________________________________
    25
         Printed name:
    26
    27
         Signature:                               _____________
    28
         Joint [Proposed] Protective Order                                 No. 3:19-cv-02142-JLS(BLM)
